Citation Nr: 1242208	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a breathing disability, claimed as secondary to exposures as a nuclear, biological and chemical trainer. 

3.  Entitlement to a rating in excess of 10 percent for L4-L5 spondylolisthesis ("a back disability").  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's respiratory disability either began during or was otherwise caused by her military service, to include any exposures therein. 

2.  The Veteran has not been prescribed bed rest to treat her service-connected back disability at any time during the course of her appeal.

3.  Even considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., the Veteran consistently demonstrated forward flexion in her back that greatly exceeded 60 degrees and combined range of motion of her back that greatly exceeded 120 degrees.

4.  The evidence of record fails to show that the Veteran has experienced muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  A neurologic impairment, secondary to the Veteran's back condition, has not been diagnosed based on objective testing.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a breathing disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.   Criteria for a rating in excess of 10 percent for L4-L5 spondylolisthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In December 2006, the Veteran explained that she wished to file a claim for breathing problems which she believed were related to exposures while doing her job in the military as a Nuclear, Biological, Chemical (NBC) Training NCO.  The Veteran submitted a copy of a personnel report assigning her to a radiological survey and monitoring team in October 1990.

In a document dated January 2006, the Veteran asserted that from the beginning of her military career, she had been around NBC exposure.  From basic training onward, she reported going into gas chambers once a year, and participating in mock chemical attacks.  She stated that she would wear a gas mask, but some of the gas would get on her skin and clothing, where it remained for extended periods of time.  From October 1990 until August 1991, she reported being the primary NBC NCO in her company, which she indicated caused her to be more frequently exposed to NBC agents.  She reported experiencing breathing problems, small skin rashes/discoloring of her skin, and sinus problems.  She recalled her doctor indicating that her breathing problem was probably caused by stress due to other injuries she had at the time.  She reported being given medicine and skin creams for the other ailments she had.  Once she was discharged, the Veteran indicated that she had to change her daily routine so that her breathing would not be an issue.  She asserted that she had always experienced breathing problems since discharge and that in May 1994, a friend took her to a VA hospital after two weeks of major breathing problems.  

The Veteran completed a radiation exposure form, but did not actually describe any radiation exposure, and there is no compelling evidence that the Veteran was actually exposed to radiation in service.  As noted, she was given a form which would have provided an opportunity to describe any radiation exposure, but none was actually identified.  As such, the Board will focus on her allegation that chemical exposure led to the development of a chronic respiratory disability.

In support of her claim, the Veteran submitted a service treatment record showing treatment for a skin rash on her face in December 1990.  A review of service treatment records shows that the Veteran was found to have no known allergies in July 1986, but she did experience contact dermatitis in July 1986, January 1988, and October 1990.  The Veteran was treated for the flu in March 1989.  In October 1990, she underwent a Chapter 13 examination at which her lungs were found to be normal and she specifically denied any asthma, shortness of breath or chronic cough on a medical history survey.  She did report a history of skin diseases.  In October 1990, the Veteran was seen for a reevaluation of allergies and problems with her face.  The impression of acne was rendered, but no allergy treatment or diagnosis appears to have been rendered.  In December 1990, the Veteran was seen for a skin rash on her face for a month, and an impression of acne was rendered.  In May 1991, the Veteran was not noted to have any allergies at an evaluation of her ankle.  On a medical history survey completed in July 1991, the Veteran again denied any asthma, shortness of breath, or chronic cough, while reporting that she had experienced at least five medical problems.

Within months of separating from service, the Veteran filed for service connection for six disabilities in September 1991, none of which involved breathing problems. 

In May 1994, she sought treatment for a cough, suggesting that she might have asthma.  She was given antibiotics.  In June 1994, her symptoms were noted to have improved, but it was noted that she had shortness of breath after long walks and continued to experience a dry cough.  She reported being prescribed albuteral in 1988 for symptoms of asthma, although no such prescription was found in the service treatment records, and such a contention is also called into question by the Veteran's multiple in service denials of any history of respiratory problems on medical history surveys.  Pulmonary function tests were administered and the Veteran was given the diagnosis of residual upper respiratory infection/allergy.  In March 1995, the Veteran was assessed with allergic rhinitis and asthma.

As noted, the Veteran believes that chemical exposure in service caused her current breathing difficulties.  However, as a lay person, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as asthma.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her breathing difficulties and her military service.  

Additionally, at her hearing before the Board in March 2012, the Veteran denied that any medical professional had ever suggested to her that she had a respiratory problem as a result of any in-service exposure.  A review of the Veteran's claims file and virtual VA file also fails to uncover any such suggestion from a medical professional.
 
The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

Here, the Veteran could be considered competent to report the onset of her breathing difficulties.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, while the Veteran is competent to report symptoms such as breathing difficulties, as they are capable of lay observation, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Veteran's allegation is essentially that she began having problems with her breathing and with her skin while in service; and she did report in June 1994 that she had been prescribed albuteral in 1988 for symptoms of asthma.  However, no such prescription was found in the service treatment records, and the Veteran specifically denied ever having experienced asthma, shortness of breath, or a chronic cough on a medical history survey in October 1990 and then again in July 1991.  The weight of such denials is bolstered by the fact that the Veteran did acknowledge having experienced multiple other health problems or symptoms on both surveys.  Thus, the Board would expect that if she had been experiencing breathing problems, she would have noted them on one of the surveys; and she would have sought treatment for them, as she clearly sought medical treatment on a number of occasions in service, including while stationed in Germany.  In fact, the Veteran received treatment on a number of occasions while stationed in Germany in 1990 and 1991, but the record is conspicuously absent for any treatment of asthma or allergies during that time.

At her hearing before the Board in March 2012, the Veteran testified that she could not remember seeking any treatment for respiratory problems while in service.  She did suggest that she sought treatment within a year of separating, but indicated that no records were available from that time.  However, treatment records are of record from 1991 and 1992, but fail to show any treatment for respiratory problems.  Moreover, the Veteran filed a claim for service connection in September 1991, only months after separation, but failed to seek service connection for any respiratory condition.

The first respiratory treatment that is of record does not appear until 1994, several years after the Veteran's military service ended.

The Board has carefully reviewed the Veteran's contentions, but does not consider the Veteran's assertions to be sufficiently credible to establish that her current respiratory ailments either began during or were otherwise caused by her military service.  She has testified that she did not recall seeking treatment for a respiratory condition in service, and on several occasions in service she actually denied having ever experienced any respiratory problems.  Moreover, the treatment records following service which are of record, do not show complaints of any respiratory problems for several years, despite the fact that the Veteran did seek medical treatment on multiple occasions.  
 
As such, the criteria for service connection have not been met, and the Veteran's claim is denied.
II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In this case, the Veteran has been diagnosed with disc disease, but it was noted at her VA examination in December 2006 that there was no IVDS with spinal nerve root involvement.  Additionally, while the Veteran has missed work on account of her service connected back disability, there is no suggestion that she has been prescribed bed rest to treat incapacitating episodes of IVDS at anytime during the course of her appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran filed her claim seeking an increased rating for her back disability in 2006.  Physical therapy records were obtained from the previous year, showing that in November 2005, the Veteran complained of symptoms in her back and left side which had been reoccurring for approximately six months, and were aggravated by activities such as golf, ambulating more than 20 minutes, lifting more than 40 pounds or sitting more than 5-10 minutes.  She denied any radiculopathy.  The therapist indicated that the Veteran's forward flexion was 90 percent, and extension and side bending were within normal limits.  In December 2005, it was noted that the Veteran had been seen by physical therapy on 11 occasions and had responded very well to therapy.

The Veteran was provided with a VA examination in December 2006 at which she complained of stiffness and weakness in her lower back, as well as pain radiating down her left leg.  However, a neurologic examination found good tone bilaterally with good active motion, no atrophy or fasciculation, and 5/5 strength throughout the lower extremities without focal motor deficits.  Sensory testing was intact to light touch throughout the lower extremities and reflexes were symmetric in the lower extremities.

The Veteran did not require any assistive devices, but she did use a TENS unit.  On physical examination, there was no muscle spasm or radiation of pain on movement; straight leg raises were negative bilaterally; and no lumbar spine ankylosis was observed.  

Range of motion testing showed flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally and lateral rotation to 30 degrees bilaterally.  The examiner indicated that there was pain at the end of each motion, and after repetitive motion, lumbar range of motion was limited by pain, fatigue, weakness, and lack of endurance, but not by incoordination.  However, the examiner asserted that while pain was the main limiting factor, it did not actually cause any loss of range of motion.  

In April 2008, the Veteran was noted to have chronic lower back pain with occasional flare-ups of sciatica.  However, sensation and motor testing were intact, strength was 5/5 bilaterally and deep tendon reflexes were 1+.  In May 2008, she continued to complain about radiating pain, but had lower extremity strength of 5/5. Patellar and ankle reflexes were 2+ bilaterally, and light touch and proprioception were intact.

In April 2010, a nurse indicated that the Veteran had radiculopathy, but it did not appear from a review of the treatment record that such a diagnosis was actually based on the results of any diagnostic testing.

A second VA examination was provided in March 2011.  The Veteran was noted to have missed approximately 25 days of work in the previous year on account of lower back pain and back spasms.  The Veteran complained of lower back pain radiating into her right leg and more recently into her left leg, but she denied any bowel or bladder incontinence.  The examiner noted that other than missing work, the Veteran had not experienced any incapacitating episodes of back pain.  

A neurologic examination revealed negative straight leg raises to 90 degrees; brisk and symmetrical knee and ankle jerks; intact light touch, position, vibration and temperature; and no pathologic reflexes.  Additionally, no muscle spasm, guarding or deformity of the spine was noted on inspection and palpation.  The Veteran demonstrated extension to 30 degrees, forward flexion to 90 degrees with no pain, but tightness at 90 degrees.  Lateral flexion to 30 degrees bilaterally, and lateral rotation to 35 degrees bilateral with tightness on the left at 35 degrees only.  Five repetitions did not produce weakness, stiffness, fatigability, lack of endurance, or additional loss of motion.

Turning to the rating criteria, a rating in excess of 10 percent can be assigned based on limitation of motion.  However, forward flexion must be limited to at least 60 degrees or combined range of motion must be limited to at least 120 degrees.  

As described above, the Veteran has not even approximately demonstrated such limitation of motion.  At her VA examinations in 2006 and 2011, the Veteran demonstrated nearly full range of motion.  Moreover, the only treatment record which addresses limitation of motion indicated that the Veteran had forward flexion that was 90 percent of normal and range of motion in other directions was within normal limits.  As such, the medical evidence of record simply does not show that a rating in excess of 10 percent based on limitation of motion is warranted.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran did report experiencing some pain with range of motion testing; and, in December 2006, she was in fact noted to have pain at the ends of range of motion.  However, the examiner found that the pain did not actually cause any loss of range of motion.  This is relevant, since for VA purposes, pain alone is not considered to be sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to do so.  As noted, at the 2006 VA examination, the examiner found that pain did not actually cause any functional limitation.  Moreover, at the Veteran's most recent VA examination in March 2011, the examiner noted that the Veteran had nearly full range of motion and found that five repetitions did not produce weakness, stiffness, fatigability, lack of endurance, or additional loss of motion.  Therefore, the evidence does not show that the Veteran has experienced functional limitation from factors such as pain that would support a rating in excess of 10 percent. 
 
VA treatment records have been reviewed, but fail to describe limitation of motion which is more significant than what was quantified at the various examinations.

A rating in excess of 10 percent may also be assigned when there is muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, the evidence of record does not show such impairment.  For example, at the Veteran's most recent VA examination in May 2011, the examiner specifically found that no muscle spasm, guarding, or deformity of the spine was seen on inspection and palpation.    

As noted, the evidence of record also fails to show ankylosis or a fractured spine.

The regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.

Here, the evidence does show that the Veteran has complained of pain radiating into each of her legs at different points during the course of her appeal.  However, no separate neurologic disability appears to have been diagnosed at anytime based on objective testing.  The April 2010 notation of radiculopathy by a nurse is simply not credible in light of the fact that no diagnostic testing was conducted, and every other piece of medical evidence shows no objective findings of neurological abnormalities despite the Veteran's complaints.  

For example, at the 2006 VA examination, the Veteran reported pain radiating down her left leg, but a neurologic examination found good tone bilaterally with good active motion, no atrophy or fasciculation, 5/5 strength throughout the lower extremities without focal motor deficits; and intact sensory and reflex testing.  The examiner did not specifically diagnose a neurologic impairment as a result of the Veteran's back disability.

In April 2008, the Veteran was noted to have chronic lower back pain with occasional flare-ups of sciatica; but sensation and motor testing were intact, strength was 5/5 bilaterally and deep tendon reflexes were 1+; and in May 2008, the Veteran had lower extremity strength of 5/5, patellar and ankle reflexes of 2+ bilaterally, and intact light touch and proprioception.

Neurologic testing at the VA examination March 2011 revealed negative straight leg raises to 90 degrees; brisk and symmetrical knee and ankle jerks; intact light touch, position, vibration and temperature; and no pathologic reflexes; and again the examiner did not specifically diagnose a neurologic impairment as a result of the Veteran's back disability.  

The Board acknowledges that the Veteran is competent as a lay person, is competent to report what comes to her through her senses, and she may therefore report symptoms she experiences, such as radiating pain.  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability that is caused by a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her complaints of radiating pain alone do not establish the presence of a neurologic disability that is secondary to her back disability.

Given that a separate neurologic disability has not been objectively shown at anytime during the course of the Veteran's appeal based on objective testing, a separate rating based on neurologic impairment is not warranted.

As described, the schedular rating criteria for a rating in excess of 10 percent for a back disability have not been met, and the Veteran's claim is therefore denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  It is acknowledged that the Veteran has missed some work on account of her service connected back disability; but some interference with employment is contemplated by the schedular rating that is assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.  Moreover, even if the symptoms of the Veteran's back condition were not found to be contemplated by the schedular rating criteria, and the Board does not believe this to be the case, the fact remains that the Veteran's service connected back disability has not required any hospitalization since service; and, while she has missed work, it has not been shown to have been of sufficient frequency to be considered marked interference with employment.  As such, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, it appears that the Veteran remains employed and she has not alleged that she is unemployable on account of her service connected back disability.  Thus, the Board finds that Rice is inapplicable.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have service treatment and service personnel records.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations of her back (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her back disability.  

While a VA medical opinion was not provided with regard to the claim for service connection for a respiratory disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that she developed a respiratory condition in service, and she has specifically denied being told by any medical professional that her current respiratory disability either began during or was otherwise caused by her military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

 
ORDER

Service connection for a respiratory disability is denied.

A rating in excess of 10 percent for L4-L5 spondylolisthesis is denied.


REMAND

The Veteran is currently seeking service connection for a cervical spine disability, contending that her current neck disability was the result of several accidents during her military service.  A CT scan of the Veteran's cervical spine in September 2006 showed no acute fracture or dislocation, but did show degenerative changes, especially at C5-6.  The Veteran reported a clinical history of pain after injury.

The Veteran's service treatment records confirm that she did experience several accidents in service.  In January 1983, the Veteran fell on the sidewalk, causing a laceration to the right side of her head and stitches.  However, x-rays showed no significant abnormality.  In March 1983, a tree fell hitting the Veteran on the back, but no neck problems were noted following that incident; and in 1986, the Veteran's neck was in fact found to be supple with no adenopathy.

In February 1988, the Veteran was involved in a motor vehicle accident, a head on collision with a truck at approximately 50 mph (it is unclear whether the truck pulled out in front of her or swerved into her lane).  She asserted in 2008 that her head smashed into the steering wheel and then was thrown back against the seat leaving her with injuries to her upper back and neck.  She asserts that while at the hospital following the accident she was in neck and back braces.

In September 2008, the Veteran's sister reported having visited her in the hospital following the accident, recalling that the day after the accident, the Veteran's face was bloody and battered and she was in neck and back braces.  The sister indicated that the Veteran was in the hospital for 2-3 weeks during which time she continued to wear the neck brace.  The sister asserted that the Veteran has continuously experienced pain in the back, neck, hips, right leg, and both knees, as well as headaches and back aches.  

Service treatment records show that the Veteran was treated for a fractured right wrist, knee abrasions, and a fractured radius.  She was hospitalized for 2-3 weeks, and the discharge report noted that she had superficial abrasions on her forehead where her head struck the steering wheel.  No neck injury was noted in the report, and there was no indication that the Veteran had worn a cervical collar or other neck brace.  

Several years later, in April 1991, the Veteran was involved in a second motor vehicle accident, in which she sustained injuries to her lower lip and neck.  It was noted that the front passenger side of the Veteran's vehicle had struck the rear driver's side of a parked car.  The Veteran was restrained, but her mouth hit the steering wheel.  Following the accident the Veteran was taken to the local hospital and treated for unknown neck injuries.  Her alcohol level was .151 and she was subsequently charged with a DUI.  She was given a cervical collar, after reporting pain in her right neck, and she was diagnosed with a cervical strain.  

In a July 2008 administrative determination, it was determined that the second accident (the accident in 1991) was the result of willful misconduct on the part of the Veteran.  She did not appeal that finding, and the Board concurs with that conclusion.  Because the accident resulted from willful misconduct on the Veteran's part, she is barred from receiving VA disability benefits for any disability incurred as a result of that accident.  See 38 U.S.C.A. § 3.105; 38 C.F.R. § 3.301.  

However, that finding does not end the claim, as the Veteran currently has a neck disability and her allegation is that the disability results, not from the second motor vehicle accident, but from a combination of falls, heavy lifting, and the 1988 motor vehicle accident, all of which predated the April 1991 motor vehicle accident.

As noted, the first accident appeared to have been at high speed and did involve the Veteran's head striking the steering wheel.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
  
Here, the evidence shows that the Veteran was involved in a motor vehicle accident in 1988 (as well as several prior falls) and she therefore meets the criteria for an in-service injury.  She also clearly has a current neck disability.  However, the evidence of record is unclear whether her current neck disability was the result of her second motor vehicle accident in service, and a remand is therefore required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should review the body of this remand which lays out the factors relevant to the Veteran's claim. 

The examiner should diagnose any current neck disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current neck disability either began during or was otherwise caused by the Veteran's military service prior to her 1991 motor vehicle accident.  

As explained, any residual disability from the April 1991 motor vehicle accident must be excluded from consideration of whether the Veteran's current neck disability either began during or was otherwise caused by her military service 

 2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


